     Case: 4:20-cv-01526-SRW Doc. #: 1 Filed: 10/23/20 Page: 1 of 7 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

T.F., an Individual,                             )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )
                                                 )
BB ST. LOUIS, LLC, d/b/a WENDY’S,                )      Case No. 4:20-cv-01526
a Foreign Limited Liability Corporation,         )
                                                 )      Removed from the Circuit Court
and                                              )      of St. Louis County, Missouri
                                                 )
MANNA, INC., d/b/a WENDY’S,                      )      State Court Cause No. 20SL-CC04769
B.F. COMPANIES, and BRIDGEMAN                    )
FOODS, a Foreign Corporation,                    )      JURY TRIAL DEMANDED
                                                 )
and                                              )
                                                 )
LEON DEMETRIUS, DURHAM,                          )
an Individual,                                   )
                                                 )
               Defendants.                       )

                                   NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant BB St. Louis, LLC hereby gives

notice of the removal of the above-styled action to this Court from the Circuit Court of St. Louis

County, Missouri. In support of their Notice of Removal, Defendant BB St. Louis, LLC states as

follows:

        1.     Plaintiff T.F. (“Plaintiff”) commenced the above-captioned action in the Circuit

Court of St. Louis County, Missouri on or about August 27, 2020, by filing her Petition in the

cause styled T.F. v. BB Louis, LLC, Manna Inc., and Leon Durham, Case No. 20SL-CC04769,

against Defendant BB ST. Louis, LLC and Defendant Manna, Inc. (“Corporate Defendants”) as

well as an individual, Leon Durham.
   Case: 4:20-cv-01526-SRW Doc. #: 1 Filed: 10/23/20 Page: 2 of 7 PageID #: 2




       2.      On September 24, 2020 Defendant BB ST. Louis, LLC was served a summons and

a copy of the Petition. Defendant Manna, Inc. joins and consents to the removal of this action.

       3.      This Notice of Removal is timely because it is filed within the thirty-day period

prescribed by 28 U.S.C. § 1446(b).

       4.      This action arises from Plaintiff’s employment, and BB St. Louis, LLC was

Plaintiff’s employer.

       5.      In her Petition, Plaintiff purports to bring seven (7) distinct causes of action

including: 1) sex harassment under the Missouri Human Rights Act (“MHRA”) against Corporate

Defendants; 2) sex discrimination under the MHRA against Corporate Defendants; 3) retaliation

under the MHRA against Corporate Defendants, 4) battery against Individual Defendant Leon

Durham, 5) negligent hiring against Corporate Defendants, 6) negligent supervision against

Corporate Defendants, and 7) Negligent Infliction of Emotional Distress against Corporate

Defendants and Individual Defendant Leon Durham.

       6.      Venue is proper in this Court because Plaintiff filed her Petition in the Circuit Court

of St. Louis County, Missouri, which is located in the Eastern District’s jurisdiction. 28 U.S.C. §

1441(a).

       7.      The Court has original jurisdiction over the state court action under 28 U.S.C. §

1332 because all of the legitimate parties are citizens of different states and the amount in

controversy exceeds $75,000.

                                I.       DIVERSITY OF CITIZENSHIP

       8.      At the time this action was filed and at all times since, Plaintiff was a citizen of the

state of Missouri. See Pl.’s Pet. ¶ 3.




                                                  2
      Case: 4:20-cv-01526-SRW Doc. #: 1 Filed: 10/23/20 Page: 3 of 7 PageID #: 3




         9.    At the commencement of this action and at all times since, Defendant BB St. Louis,

LLC was and continues to be a Kentucky corporation with its principal place of business in

Louisville, Kentucky. See Pl.’s Pet. ¶5.

         10.   At the commencement of this action and at all times since, Defendant Manna, Inc.

is a foreign corporation with its principal place of business in Louisville, Kentucky. See Pl.’s Pet.

¶9.

         11.   The citizenship of Individual Defendant Leon Durham should not be considered by

the Court because he has been fraudulently joined and should be dismissed from this action.1

                                  II.      FRAUDULENT JOINDER

         12.   A plaintiff fraudulently joins a defendant when “there exists no reasonable basis in

fact and law supporting a claim against the resident defendants.” Menz v. New Holland North

Amer., Inc., 440 F.3d 1002, 1004 (8th Cir. 2006) (quoting Wiles v. Capitol Indem. Corp., 280 F.3d

868, 871 (8th Cir. 2002)).

         13.   If a party has been fraudulently joined, the Court ignores that party’s citizenship in

determining whether diversity jurisdiction exists. See Anderson v. Home Ins. Co., 724 F.2d 82, 84

(8th Cir. 1983).

         14.   Plaintiff has fraudulently joined Defendant Leon Durham in her Petition because

the MHRA preempts Plaintiff’s tort claims (battery and negligent infliction of emotional distress)

against Durham.




1
 Plaintiff’s claims against Corporate Defendant Manna should also be dismissed. There was no
charge of discrimination against Manna, Inc. See Pl.’s Pet., Exhibit A. In addition, Manna, Inc.
was not Plaintiff’s employer under the MHRA. Dismissal of Manna, Inc. however, will not impact
diversity as it is a foreign corporation.


                                                 3
   Case: 4:20-cv-01526-SRW Doc. #: 1 Filed: 10/23/20 Page: 4 of 7 PageID #: 4




       15.     Under Missouri law, the MHRA “shall provide the exclusive remedy for any and

all claims for injury or damages arising out of an employment relationship.” Mo. Rev. Stat.

213.070.2. Because Plaintiff’s tort claims against Durham arose while she was employed by

Defendant BB St. Louis and she bases her tort claims against Durham on the same facts that form

the basis of her MHRA claims, there is no basis for her tort claims against Durham. See Huskey

v. Petsmart, Inc., No. 18-00813-CV-W-NKL, 2019 WL 122873, at *2 (W.D. Mo. Jan. 7, 2019)

(denying the plaintiff’s Motion to Remand and finding that the plaintiff had fraudulently joined an

individual defendant because the MHRA’s exclusive-remedy provision precluded the plaintiff’s

tort claims against the individual defendant); Winfrey v. Ford Motor Company, 2020 WL 1558117,

*2 (W.D.Mo. April 1, 2020)(dismissing the plaintiff’s breach of contract, negligence, and

intentional or negligent infliction of emotional distress claims because they arose out of an

employment relationship and from the same factual allegations underlying the plaintiff’s MHRA

claims); State ex rel. Church & Dwight Co. v. Collins, 543 S.W.3d 22, 28 (Mo. 2018)(holding the

MHRA supersedes and displaces common law claims because it provides a fully comprehensive

remedial scheme enveloping the remedies available for the common law claims.); and Hoaglin v.

HyVee Inc., No. 6:18-03262-CV-RK, 2019 WL 1928536, at *1 (W.D. Mo. Apr. 30, 2019) (denying

the plaintiff’s motion to add tort claims because they were based on the same facts as those that

formed the basis of her MHRA claims).

       16.     Because the MHRA is the exclusive remedy for claims arising out of the

employment relationship, and the tort claims against Durham are also the basis of the claims

against Corporate Defendants under the MRHA, Durham is not a “party in interest properly

joined.” 28 U.S.C. § 1441(b).




                                                4
    Case: 4:20-cv-01526-SRW Doc. #: 1 Filed: 10/23/20 Page: 5 of 7 PageID #: 5




       17.      There is complete diversity of citizenship between Plaintiff and Corporate

Defendants.2 Because there are no valid tort claims against Leon Durham, he should not be

considered a party when determining diversity. See 28 U.S.C. § 1332(a)(1).

                               III.    AMOUNT IN CONTROVERSY

       18.      Plaintiff pleads damages “in excess of $25,000” for Count I against Corporate

Defendants. Pl.’s Pet. p .16. Plaintiff pleads damages “in excess of $25,000” for Count II against

Corporate Defendants. Id. at p. 20.    Plaintiff pleads damages “in excess of $25,000” for Count

III against Corporate Defendants. Id. at p. 23. Therefore, in just the first three counts Plaintiff

pleads damages in excess of $75,000.

       19.      Moreover, Plaintiff seeks damages under the MHRA resulting from alleged sex

harassment, sex discrimination, and retaliation under the MHRA. The MHRA allows for potential

recovery of lost back pay, front pay, compensatory damages for emotional distress, punitive

damages, and attorney’s fees. See § 213.111.2, RSMo.

       20.      The standard for determining whether a plaintiff’s claim meets the amount in

controversy is “whether a fact finder might legally conclude” that the plaintiff’s damages are

greater than $75,000. Quinn v. Kimble, 228 F. Supp. 2d 1038, 1040 (E.D. Mo. 2002). Courts

consider compensatory damages, punitive damages, and attorneys’ fees in determining whether

the amount in controversy exceeds $75,000. See Allison v. Sec. Benefit Life Ins. Co., 980 F.2d

1213, 1215 (8th Cir. 1992).

       21.      Plaintiff’s alleged damages include actual, compensatory, and punitive damages.

See Petition.




2
 As noted above, the claims against Corporate Defendant Manna are also improper, but do not
impact diversity, as it is a foreign corporation.


                                                5
   Case: 4:20-cv-01526-SRW Doc. #: 1 Filed: 10/23/20 Page: 6 of 7 PageID #: 6




       22.     Under the MHRA, a successful plaintiff is also entitled to recover reasonable

attorney’s fees. Courts consider attorneys’ fees in determining whether the amount in controversy

exceeds $75,000. Allison v. Sec. Ben. Life Ins. Co., 980 F.2d 1213, 1215 (8th Cir. 1992); Capital

Indem. Corp. v. Miles, 978 F.2d 437, 438 (8th Cir. 1992).

       23.     If Plaintiff prevails on her MHRA claims at trial, his attorney’s fees themselves will

exceed $75,000.00. See Campos v. City of Blue Springs, Missouri, 289 F.3d 546, 553 (8th Cir.

2002) ($79,238.70 in attorneys’ fees awarded to prevailing plaintiff in discriminatory discharge

case); Ross v. Kansas City Power & Light Co., 293 F.3d 1041, 1052 (8th Cir. 2002) ($168,551.78

in attorneys’ fees and $14,700.79 in costs); Kline v. City of Kansas City, Mo. Fire Dept., 245 F.3d

707, 708 (8th Cir. 2001) ($277,900 in attorneys’ fees); Arneson v. Callahan, 128 F.3d 1243, 1248

(8th Cir. 1997) ($178,610 in attorneys’ fees).

       24.     In addition, past cases under the MHRA have resulted in punitive damages awards

in excess of $75,000. See, e.g., Denesha v. Farmers Insurance Exchange, 161 F.3d 491, 504 (8th

Cir. 1998) ($700,000 in punitive damages); Williams v. Trans States Airlines, Inc., 281 S.W.3d

854 (Mo. Ct. App. 2009) ($325,000 in punitive damages).

       25.     Accordingly, there is “legal certainty” that – if Plaintiff prevails on her claims as

pleaded – her damages and attorneys’ fees will exceed $75,000 and the jurisdictional amount in

controversy requirement is met.

                                       IV.       CONCLUSION

       26.     Defendant BB St. Louis, LLC properly removes this case to federal court pursuant

to 28 U.S.C. § 1332 because there is complete diversity between Plaintiff and Corporate

Defendants, the only defendants not fraudulently joined, and the amount in controversy exceeds

$75,000.




                                                  6
   Case: 4:20-cv-01526-SRW Doc. #: 1 Filed: 10/23/20 Page: 7 of 7 PageID #: 7




       27.      Pursuant to U.S.C. § 1446(d), Defendant BB ST. Louis, LLC has given written

notice of its filing of this Notice of Removal to counsel for Plaintiff. Defendant BB ST. Louis,

LLC will also promptly file a copy of this Notice with the Circuit Court of St. Louis County, State

of Missouri.

       28.      Pursuant to 28 U.S.C. 1446(a), copies of the state court file is attached to this Notice

as Exhibit A.

       WHEREFORE, Defendant BB St. Louis, LLC. by and through counsel, desiring to remove

this civil action of the United States District Court for the Eastern District of Missouri, prays that

the filing of this Notice of Removal, the giving of written notice thereof to Plaintiff, and the filing

of a copy of this Notice of Removal with the clerk of the Circuit Court of St. Louis County, State

of Missouri, shall effect the removal of said civil action to this Honorable Court.


                                                        /s/ Julie Z. Devine
                                                    Stephen L. Beimdiek                  #32745MO
                                                    Julie Z. Devine                      #58268MO
                                                    LASHLY & BAER, P.C.
                                                    714 Locust Street
                                                    St. Louis, Missouri 63101
                                                    (314) 621-2939/Telephone
                                                    (314) 621-6844/Fax
                                                    sbeim@lashlybaer.com
                                                    jdevine@lashlybaer.com
                                                    Attorneys for Defendant
                                                    BB St. Louis, LLC

                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 23rd day of October, 2020, the foregoing was
electronically filed with the Clerk of the Court using the CM/ECF system and a copy was mailed,
via First Class U.S. Mail, postage prepaid, to: Leon Demetrius Durham, 8668 Brittany Town
Place, Hazelwood, Missouri 63042, Defendant; and Cyrus Dashtaki, Esq. (cyrus@dashtaki.com),
Dashtaki Law Firm, LLC, 5205 Hampton Avenue, St. Louis, Missouri 63109, Attorneys for
Plaintiff.

                                                        /s/ Julie Z. Devine


                                                   7
